                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE: ZOFRAN (ONDANSETRON)          )
PRODUCTS LIABILITY LITIGATION, )          MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
____________________________________)

                                      MDL Order No. 27
                                       October 9, 2018

                    ORDER SUPPLEMENTING MDL ORDER NO. 25

SAYLOR, J.

       This order supplements and modifies the terms of MDL Order No. 25 concerning Phase 5

discovery and Lexecon waivers.

1.     Phase 5 Initial Trial Selection Pool. The 16 cases referred to in MDL Order No. 25 are

       to be divided equally into two groups of eight for purposes of Phase 5 discovery.

       a. Group 1. Group 1 shall consist of four cases to be chosen by plaintiffs’ counsel

          within two business days of the entry of this order and the four cases that remain

          following plaintiffs’ dismissals (Hulbert, Kirksey, Sims, and Warren). The Phase 5

          discovery deadline is extended for the eight cases in Group 1 from October 31, 2018,

          to January 4, 2019.

       b. Group 2. Group 2 shall consist of the four cases identified by plaintiffs’ counsel on

          July 2, 2018, but not included in Group 1, and four replacement cases to be chosen by

          GSK in accordance with this order and MDL Order No. 25. The Phase 5 discovery

          deadline is extended for the eight cases in Group 2 from October 31, 2018, to

          February 28, 2019.
2.   Phase 5 Dismissals and Replacements. For any defense Phase 5 selection, the

     following procedure shall be followed:

     a. After entry of this Order, GSK shall replace any cases within ten days of (1) being

        informed by plaintiffs’ counsel of record that they intend to voluntarily dismiss the

        case or (2) the filing of a motion by plaintiffs’ counsel to withdraw.

     b. If plaintiffs’ counsel have notified GSK prior to this order that they intend to

        voluntarily dismiss cases selected by the defense in Phase 5, or have moved to

        withdraw as counsel, GSK shall notify plaintiffs by October 19, 2018, of replacement

        cases for those cases.

     c. Plaintiffs’ counsel shall notify GSK within 15 days of the selection of a replacement

        case whether they intend to proceed to Phase 5 discovery or whether the case must be

        replaced in accordance with this Order.

     d. The parties have agreed upon a form stipulation of dismissal for the purpose of Phase

        5 Initial Trial Selection Pool. Within seven days after GSK is given notice of the

        intention to dismiss under subparagraph 2(a) of this section, GSK may file the agreed-

        upon stipulation. If the stipulation is not filed after seven days, plaintiffs may file a

        motion to dismiss.

     e. GSK may file a motion for fees and expenses related to any case voluntarily

        dismissed for good cause shown. Any such motion must be filed within 28 days of

        the entry of a voluntary dismissal. Plaintiffs must file any opposition to any motion

        for fees and expenses within 14 days.

3.   Dismissals After Phase 5 Discovery is Underway.

     If cases are dismissed and replaced after Phase 5 discovery is underway, the parties shall



                                               2
      have 120 days from the date of replacement to complete Phase 5 discovery for the case.

      The parties agree to work in good faith to complete Phase 5 discovery so that the process

      for selecting Phase 5 cases for trial is not materially impacted by dismissals or

      replacements. However, if either party believes that the dismissal or replacement of a

      case would cause undue prejudice, the parties shall meet and confer to discuss their

      positions and any proposals to the Court.

4.    Lexecon Waivers.

      a. GSK informed the Court of its position regarding Lexecon waivers as to the 12

          current Phase 5 selections on Friday, September 28, 2018. Plaintiffs had previously

          agreed to such waivers.

      b. Within 15 days of GSK selecting a replacement case, plaintiffs’ counsel shall notify

          GSK and the Court whether they will waive their right to remand pursuant to

          Lexecon.

      c. For cases in which plaintiffs waive their Lexecon right, GSK shall notify plaintiffs’

          counsel and the Court within two business days thereafter whether GSK will waive its

          right to remand pursuant to Lexecon.

5.    Effect on MDL Order No. 25. Except as set forth above, MDL Order No. 25 remains in

      full force and effect.

So Ordered.



                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: October 9, 2018                               United States District Judge




                                                 3
